DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/06/2020 and 5/19/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Regarding claim 1, the claim recites a method for assembling a genetic sequence from a plurality of at least partially duplicate segments of the genetic sequence. (1) Claim recites a process which is directed to a statutory category. (2) Next, the claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the steps of “identifying at least two segments with a first level of common neighboring base pairs and organizing them in a plurality of first level groups; assembling each of the first level groups into a contiguous sequence of base pairs; and assembling each of the contiguous sequences into the genetic sequence”. As such the claim is merely an abstract idea in the form of mathematical correlations. The wording of the claim does not imply the use of any technical means (e.g. a computer) or measuring steps (e.g. related to assembling a genetic sequence), but only refers to obtaining the data, and processing them in order to executing a genetic sequence.  These steps can be performed a purely mental act not requiring any technical means. As such the claim is an abstract idea. (3) Next, the claim as a whole is analyzed to determine if there are additional limitations recited in the claim such that the claim amounts to significantly more than an abstract idea.  Therefore, the claim does not amount to significantly more than the abstract idea itself. Accordingly, the claim is not patent eligible. 
For instance, the courts have found a mathematical procedure for converting one form of numerical representation to another as abstract in Benson (Gottschalk v. Benson, 409 U.S. 63, 175 U.S.P.Q. 673 (1972)). In Grams, the court found an algorithm for calculating parameters indicating an abnormal condition as abstract (In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)). In Alice, the court found a mathematical formula for hedging as abstract (Alice Corp. Pty. Ltd. v. CLS Bank Int’, 573 U.S. __, 134 S. Ct. 2347, 110U.S.P.Q.2d 1976 (2014)).
Limitations that may be enough to qualify as “significantly more” when recited in a claim with a judicial exception include: improvements to another technology or technical field, improvements to the functioning of the computer itself, applying the judicial exception with, or by use of, a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Claims that include hardware such as e.g., sensors can still amount to insignificant extra-solution activity that is routine and conventional in the field, and generically recited computer components that would be routine in any computer implementation of the described claims. Therefore, under the Alice Corp. v. CLS Bank, 134 S. Ct, 2347, 2354 (2014) analysis, the claims are not statutory, because they do not amount to significantly more than the judicial exception of an abstract idea
Regarding dependent claims 2-7, the Examiner believes analysis of said claims produce similar results (abstract idea, and no additional limitations that amount to significantly more than an abstract idea). 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.
Regarding claim 8, the claim recites a method for structuring a plurality of at least partially duplicate segments of a genetic sequence. (1) Claim recites a process which is directed to a statutory category. (2) Next, the claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the steps of “assembling a plurality of primary groups, wherein each primary group comprises segments with a first order of common neighboring base pairs; and assembling the plurality of primary groups into a plurality of secondary groups, wherein each primary group in a secondary group includes a segment with a second order of common neighboring base pairs”. As such the claim is merely an abstract idea in the form of mathematical correlations. The wording of the claim does not imply the use of any technical means (e.g. a computer) or measuring steps (e.g. related to assembling a genetic sequence), but only refers to obtaining the data, and processing them in order to executing a genetic sequence.  These steps can be performed a purely mental act not requiring any technical means. As such the claim is an abstract idea. (3) Next, the claim as a whole is analyzed to determine if there are additional limitations recited in the claim such that the claim amounts to significantly more than an abstract idea.  Therefore, the claim does not amount to significantly more than the abstract idea itself. Accordingly, the claim is not patent eligible. 
For instance, the courts have found a mathematical procedure for converting one form of numerical representation to another as abstract in Benson (Gottschalk v. Benson, 409 U.S. 63, 175 U.S.P.Q. 673 (1972)). In Grams, the court found an algorithm for calculating parameters indicating an abnormal condition as abstract (In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)). In Alice, the court found a mathematical formula for hedging as abstract (Alice Corp. Pty. Ltd. v. CLS Bank Int’, 573 U.S. __, 134 S. Ct. 2347, 110U.S.P.Q.2d 1976 (2014)).
Limitations that may be enough to qualify as “significantly more” when recited in a claim with a judicial exception include: improvements to another technology or technical field, improvements to the functioning of the computer itself, applying the judicial exception with, or by use of, a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Claims that include hardware such as e.g., sensors can still amount to insignificant extra-solution activity that is routine and conventional in the field, and generically recited computer components that would be routine in any computer implementation of the described claims. Therefore, under the Alice Corp. v. CLS Bank, 134 S. Ct, 2347, 2354 (2014) analysis, the claims are not statutory, because they do not amount to significantly more than the judicial exception of an abstract idea
Regarding dependent claims 9-14, the Examiner believes analysis of said claims produce similar results (abstract idea, and no additional limitations that amount to significantly more than an abstract idea). 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.

Regarding claim 15, the claim recites a method for assembling a data sequence from a plurality of at least partially duplicate segments of the data sequence. (1) Claim recites a process which is directed to a statutory category. (2) Next, the claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the steps of “identifying segments with a first level of common neighboring data elements and organizing them in a plurality of first level groups; identifying groups from the first level groups with a second level common neighboring data elements and organizing them in a plurality of second level groups; assembling each of the second level groups into a contiguous sequence of data elements; and assembling each of the contiguous sequence of data elements into the data sequence”. As such the claim is merely an abstract idea in the form of mathematical correlations. The wording of the claim does not imply the use of any technical means (e.g. a computer) or measuring steps (e.g. related to assembling a genetic sequence), but only refers to obtaining the data, and processing them to executing a genetic sequence.  These steps can be performed a purely mental act not requiring any technical means. As such the claim is an abstract idea. (3) Next, the claim as a whole is analyzed to determine if there are additional limitations recited in the claim such that the claim amounts to significantly more than an abstract idea.  Therefore, the claim does not amount to significantly more than the abstract idea itself. Accordingly, the claim is not patent eligible. 
For instance, the courts have found a mathematical procedure for converting one form of numerical representation to another as abstract in Benson (Gottschalk v. Benson, 409 U.S. 63, 175 U.S.P.Q. 673 (1972)). In Grams, the court found an algorithm for calculating parameters indicating an abnormal condition as abstract (In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)). In Alice, the court found a mathematical formula for hedging as abstract (Alice Corp. Pty. Ltd. v. CLS Bank Int’, 573 U.S. __, 134 S. Ct. 2347, 110U.S.P.Q.2d 1976 (2014)).
Limitations that may be enough to qualify as “significantly more” when recited in a claim with a judicial exception include: improvements to another technology or technical field, improvements to the functioning of the computer itself, applying the judicial exception with, or by use of, a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Claims that include hardware such as e.g., sensors can still amount to insignificant extra-solution activity that is routine and conventional in the field, and generically recited computer components that would be routine in any computer implementation of the described claims. Therefore, under the Alice Corp. v. CLS Bank, 134 S. Ct, 2347, 2354 (2014) analysis, the claims are not statutory, because they do not amount to significantly more than the judicial exception of an abstract idea
Regarding dependent claims 16-19, the Examiner believes analysis of said claims produce similar results (abstract idea, and no additional limitations that amount to significantly more than an abstract idea). 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Kostem et al. (US Patent Appl. Pub. No. 2015/0211054 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYOUNG LEE/Primary Examiner, Art Unit 2895